

117 S2878 IS: To codify in statute the establishment of the Office of Global Women's Issues and the Women’s Global Development and Prosperity Initiative, and for other purposes.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2878IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Hagerty (for himself, Mr. Graham, Mrs. Capito, Mr. Rubio, Mr. Daines, Mrs. Blackburn, Mr. Braun, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo codify in statute the establishment of the Office of Global Women's Issues and the Women’s Global Development and Prosperity Initiative, and for other purposes.1.Office of Global Women's Issues and the Women's Global Development and Prosperity InitiativeChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end the following:138.Office of Global Women's Issues and the Women's Global Development and Prosperity Initiative(a)In generalThe Secretary of State shall establish, in the Office of the Secretary of State, the Office of Global Women’s Issues (referred to in this section as the Office).(b)Purpose; duties(1)PurposeThe purpose of the Office is to advance equal opportunity for women and the status of women and girls in United States foreign policy.(2)DutiesIn carrying out the purpose described in paragraph (1), the Office—(A)(i)shall advise the Secretary of State and provide input on all activities, policies, programs, and funding relating to equal opportunity for women and the advancement of women and girls internationally to all bureaus and offices of the Department of State; and (ii)may, as appropriate, provide to the international programs of other Federal agencies input on all activities, policies, programs, and funding relating to equal opportunity for women and the advancement of women and girls internationally;(B)(i)shall work to ensure that efforts to advance equal opportunity for women and men and women’s and girls’ empowerment are fully integrated into the programs, structures, processes, and capacities of all bureaus and offices of the Department of State; and (ii)may, as appropriate, work to ensure that efforts to advance equal opportunity for women and men and women’s and girls’ empowerment are fully integrated into the international programs of other Federal agencies;(C)shall implement the Women’s Global Development and Prosperity Initiative, in accordance with subsection (c); and(D)may not engage in any activities not described in subparagraphs (A) through (C).(c)Women’s Global Development and Prosperity Initiative(1)EstablishmentThe Secretary of State shall establish the Women’s Global Development and Prosperity Initiative (referred to in this subsection as the Initiative) to carry out the activities described in paragraphs (2) through (4).(2)Women prospering in the workforceThe Initiative shall advance women in the workforce by improving their access to quality vocational education and skills training, which will enable them to secure jobs in their local economies.(3)Women succeeding as entrepreneursThe Initiative shall promote women’s entrepreneurship and increasing access to capital, financial services, markets, technical assistance, and mentorship.(4)Women enabled in the economyThe Initiative shall identify and reduce the binding constraints in economic and property laws and practices that prevent women’s full and free participation in the global economy and promote foundational legal reforms, including—(A)ensuring that women can fully participate in the workforce and engage in economic activities by—(i)ending impunity for violence against women;(ii)ensuring that women have the authority to sign legal documents, such as contracts and court documents; and (iii)addressing unequal access to courts and administrative bodies for women, whether officially or through lack of proper enforcement;(B)ensuring women’s equal access to credit and capital to start and grow their businesses, savings, and investments, including prohibiting discrimination in access to credit on the basis of sex or marital status;(C)lifting restrictions on women’s right to own, manage, and make decisions relating to the use of property, including repealing limitations on inheritance and ensuring the ability to transfer, purchase, or lease such property;(D)addressing constraints on women’s freedom of movement, including sex-based restrictions on obtaining passports and identification documents; and(E)promoting the free and equal participation of women in the economy with regard to working hours, occupations, and occupational tasks.(d)SupervisionThe Office shall be headed by an Ambassador-at-Large for Global Women’s Issues and the Women’s Global Development and Prosperity Initiative (referred to in this section as the Ambassador), who shall—(1)be appointed by the President, with the advice and consent of the Senate;(2)report directly to the Secretary; and (3)have the rank and status of Ambassador-at-Large.(e)CoordinationUnited States Government efforts to advance women’s economic empowerment globally shall be closely aligned and coordinated with the Initiative.(f)Abortion neutrality(1)ProhibitionsThe Office, the Initiative, and the Ambassador may not—(A)lobby other countries, including through multilateral mechanisms and foreign nongovernmental organizations—(i)to change domestic laws or policies with respect to abortion; or (ii)to include abortion as a programmatic requirement of any foreign activities; or(B)provide Federal funding appropriated for foreign assistance to pay for or to promote abortion.(2)Limitations on use of fundsAmounts appropriated for the Office or the Initiative may not be used—(A)to lobby other countries, including through multilateral mechanisms and foreign nongovernmental organizations—(i)to change domestic laws or policies with respect to abortion; or (ii)to include abortion as a programmatic requirement of any foreign activities; or(B)to provide Federal foreign assistance funding to pay for or to promote abortion. (3)ConstructionNothing in this subsection may be construed to prevent—(A)the funding of activities for the purpose of treating injuries or illnesses caused by legal or illegal abortions; or(B)agencies or officers of the United States from engaging in activities in opposition to policies of coercive abortion or involuntary sterilization.(g)ReportNot later than 180 days after the date of the enactment of this section, and not less frequently than annually thereafter, the Secretary of State shall—(1)submit a written report to the Committee on Appropriations of the Senate, the Committee on Foreign Relations of the Senate, the Committee on Appropriations of the House of Representatives, and the Committee on Foreign Affairs of the House of Representatives that describes the implementation of this section, including—(A)measures taken to ensure compliance with subsection (f); and (B)with respect to funds appropriated pursuant to subsection (h)—(i)amounts awarded to prime recipients and subrecipients since the end of the previous reporting period; and (ii)descriptions of each program for which such funds are used; and (2)make such report publicly available. (h)Funding(1)In generalThere shall be reserved to carry out this section, from funds made available for development assistance programs of the United States Agency for International Development, $200,000,000, for each of the fiscal years 2022 through 2026, which shall be—(A)deposited into the Women’s Global Development and Prosperity Fund (W–GDP);(B)administered by the United States Agency for International Development;(C)expended solely for the purpose, duties, and activities set forth in subsections (b) and (c); and(D)expended, to the greatest extent practicable, in support of removing legal barriers to women’s economic freedom in accordance with the findings of the W–GDP Women’s Economic Freedom Index report published by the Council of Economic Advisers in February 2020.(2)RequirementNotwithstanding paragraph (1), amounts reserved under paragraph (1) for fiscal year 2023, or for any later fiscal year, may not be obligated or expended unless the most recent report submitted pursuant to subsection (g)(1) includes the information required under subparagraphs (A) and (B) of subsection (g)(1). (3)OversightThe expenditure of amounts reserved under paragraph (1) shall be jointly overseen by—(A)the United States Agency for International Development;(B)the Ambassador; and (C)the Initiative..